               Case 1:17-cv-02972-RDB Document 365 Filed 11/27/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Northern Division)

KEYES LAW FIRM, LLC,                     )
                                         )
          Plaintiff,                     )
                                         )
v.                                       )                 Civil Action No. 1:17-cv-02972-RDB
                                         )
                                         )
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., )
                                         )
          Defendants.                    )

    DEFENDANTS NAPOLI BERN RIPKA SHKOLNIK, LLP, NAPOLI BERN, LLP,
 NAPOLI BERN & ASSOCIATES, LLP, NAPOLI BERN RIPKA, LLP, NAPOLI BERN
 RIPKA SHKOLNIK & ASSOCIATES, LLP, LAW OFFICES OF NAPOLI BERN, LLP,
 LAW OFFICES OF NAPOLI BERN RIPKA & ASSOCIATES, LLP, LAW OFFICES OF
 NAPOLI BERN RIPKA SHKOLNIK LLP, LAW OFFICES OF NAPOLI BERN RIPKA
  SHKOLNIK & ASSOCIATES LLP, NAPOLI, KAISER, BERN & ASSOCIATES, LLP,
             AND PASTERNACK TILKER NAPOLI BERN LLP’S
    MOTION TO EXCLUDE TESTIMONY OF CHARLES MULLIN AND ANDREW
                    EVANS CONCERNING DAMAGES

             Defendants Napoli Bern Ripka Shkolnik, LLP (“NBRS”), and Defendants Napoli Bern,

LLP, Napoli Bern & Associates, LLP, Napoli Bern Ripka, LLP, Napoli Bern Ripka Shkolnik &

Associates, LLP, Law Offices of Napoli Bern, LLP, Law Offices of Napoli Bern Ripka &

Associates, LLP, Law Offices of Napoli Bern Ripka Shkolnik LLP, Law Offices of Napoli Bern

Ripka Shkolnik & Associates LLP, Napoli, Kaiser, Bern & Associates, LLP, and Pasternack

Tilker Napoli Bern LLP (the “Legacy Defendants”), by and through undersigned counsel, hereby

join in Defendants’ Napoli Shkolnik, PLLC, Paul Napoli Law, PPLC, Napoli Shkolnik &

Associates, PLLC, Napoli Law, PLLC (the “Napoli Defendants”) and Paul J. Napoli’s Motion to

Exclude Testimony of Charles Mullin and Andrew Evans concerning damages, and in support

state as follows:




                                                  1
36257417.1 11/27/2019
               Case 1:17-cv-02972-RDB Document 365 Filed 11/27/19 Page 2 of 3



             NRBS and the Legacy Defendants hereby incorporate by reference as if fully stated

herein the Napoli Defendants and Paul J. Napoli’s Motion to Exclude Testimony of Charles

Mullin and Andrew Evans concerning damages.




Dated: November 27, 2019



                                                        Respectfully submitted,




                                                               /s/ Michelle N. Lipkowitz
                                                        Michelle N. Lipkowitz (Bar No. 27188)
                                                        Kayleigh T. Keilty (Bar No. 18969)
                                                        Leland Shelton (Bar No. 20682)
                                                        Saul Ewing Arnstein & Lehr LLP
                                                        500 E. Pratt Street, Suite 800
                                                        Baltimore, Maryland 21202
                                                        (410) 332-8603 (telephone)
                                                        (410) 332-8081 (facsimile)
                                                        Michelle.Lipkowitz@saul.com (email)

                                                        Counsel for Napoli Bern Ripka Shkolnik,
                                                        LLP, Napoli Bern, LLP, Napoli, Bern &
                                                        Associates, LLP, Napoli Bern Ripka, LLP,
                                                        Napoli Bern Ripka Shkolnik & Associates,
                                                        LLP, Law Offices of Napoli Bern, LLP, Law
                                                        Offices of Napoli Bern Ripka & Associates,
                                                        LLP, Law Offices of Napoli Bern Ripka
                                                        Shkolnik, LLP, Law Offices of Napoli Bern
                                                        Ripka Shkolnik & Associates, LLP, Napoli,
                                                        Kaiser, Bern & Associates, LLP and Napoli
                                                        Bern Ripka & Associates, LLP, Pasternak
                                                        Tilker Napoli Bern, LLP




                                                    2
36257417.1 11/27/2019
               Case 1:17-cv-02972-RDB Document 365 Filed 11/27/19 Page 3 of 3



                                    CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 27th day of November, 2019, a copy of the foregoing
was served via electronic mail upon:


             David J. Shuster, Esquire
             Jean E. Lewis, Esquire
             Ezra S. Gollogly, Esquire
             Emily R. Greene, Esquire
             KRAMON & GRAHAM, P.A.
             One South Street, Suite 2600
             Baltimore, Maryland 21202
             Attorneys for Keyes Law Firm, LLC

             William N. Sinclair, Esquire
             Silverman Thompson Slutkin White
             201 North Charles Street, 26th Floor
             Baltimore, Maryland 21201
             bsinclair@mdattorney.com
             Attorney for Defendants Bern Ripka LLP,
             Marc J. Bern & Partners LLP, and Marc Jay Bern

             Eric Pelletier, Esquire
             Timothy C. Lynch, Esquire
             Harold Walter, Esquire
             Meghan Finnerty, Esquire
             OFFIT KURMAN, PA.
             4800 Montgomery Lane, 9th Floor
             Bethesda, Maryland 20814
             epelletier@offitkurman.com
             tlynch@offitkurman.com
             hwalter@offitkurman.com
             mfinnerty@offitkurman.com
             Attorney for Defendants Paul J. Napoli,
             Napoli Shkolnik PLLC, Paul Napoli Law
             PLLC, and Napoli Law PLLC




Date: November 27, 2019                          /s Kayleigh T. Keilty
                                                 Kayleigh T. Keilty




36257417.1 11/27/2019
